Unit ed Ss ta

 

 

 

tes¢,
thern District Ourts
FILED” ras Appendix A
MAY 21 2019
UNITED STATES Se i at
SOUTHERN DISTRICT OF TEXAS®* Clerk of Cour
Houston DIVISION
Randall S. Johnson §
§ .
versus § CIVIL ACTION NO. - / g a7
Railroad Commission Of Texas ;
1701 N. Congress §
Austin, Texas 78701 §

 

EMPLOYMENT DISCRIMINATION COMPLAINT
1. This action is brought under Title VII of the Civil Rights Act of 1964 for employment

discrimination. Jurisdiction is conferred by Title 42 United States Code, Section § 2000e-S.

2. The Plaintiff is: Randall S. Johnson

 

Address: 18803 Cove Mill Lane

 

Cypress, Texas 77433

 

 

 

County of Residence: Harris
3. The defendant is: Railroad Commission Of Texas
Address: 1701 N. Congress

 

Austin, Texas 78701

 

O Check here if there are additional defendants. List them on a separate sheet of paper with
their complete addresses.
4. The plaintiff has attached to this complaint a copy of the charges filed on 10/09/2017
with the Equal Opportunity Commission.
5. On the date of 92/28/2019 , the plaintiff received a Notice of Right to Sue

letter issued by the Equal Employment Opportunity Commission; a copy is attached.
 

Because of the plaintiff's:

(a) QO race

(b) Oo color

(c) @ sex

(d) Oo religion

(e) Oo national orgin,

the defendant has:

(a) Oo failed to employ the plaintiff

(b) O terminated the plaintiff's employment

(c) O failed to promote the plaintiff

(d) x other: Defendant has discriminated against Plaintiff in both age and sex

 

under Title VII Age Discrimination Act and the Equal Pay Act

 

both Right To Sue Letters attached

 

When and how the defendant has discriminated against the plaintiff:

Defendant willfully paid male and female employees under 40 years of age significnatly

 

more salary than Plaintiff who is over forty years of age and male while doing the same or

 

simillar work. See the attached 6 pages, original EEOC charge and information.

 

The plaintiff requests that the defendant be ordered:

(a)
(b)
(c)
(d)

O

O
0
O

to stop discriminating against the plaintiff
to employ the plaintiff
to re-employ the plaintiff

to promote the plaintiff
(e)

(f)

 

 

 

 

 

Q to Pay Plaintiff back pay from 2014 to 2018 equal to that paid to the

younger employees and to compnestae plaintiff for the difference

 

in annuity Plaintiff would have received. and that;

 

gi the Court grant other relief, including injunctions, damages, costs and

attorney’s fees.

(Signature of Plaintiff)

Address: 18803 Cove Mill Lane

 

Cypress, Texas 77433

 

Telephone: 281-758-9587

 

Plaintiff has provided copies of the Complaint and Right To Sue Letters to the
Railroad Commission Of Texas lead counsel Vanessa Burgess along with the
request for Waiver to Serve a Summons via email and U.S. Postal certified mail
mail sent to Railroad Commission Of Texas mailing address P.O. Box 12967.

Austin, Texas 78711-2967 both sent on 05/21/2019.
 

 

 

 

 

 

 

EEOC Form 164 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
DISMISSAL AND NOTICE OF RIGHTS

To: Randall Johnson From: Houston District Office

18803 Cove Mill Lane Mickey Leland Building

Cypress, TX 77433 1919 Smith Street, 7th Floor

Houston, TX 77002
[ ] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

EEOC Charge No. EEOC Representative Telephone No.

Vernon M. Gardner, Jr.,
460-2018-00194 Investigator (713) 651-4938

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

 

Your allcgations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

(1 BOUL

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vli, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.) .

Equal Pay Act (EPA): EPA suits must ve fiied in federai or state court within 2 years (3 years fi for wilful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that.occurred more than 2 years (3 years |
before you file suit may not be collectible.

On behalf of the Commission 2/:
- >. oa ee, {2019

Enclosures(s) Rayford O. Irvin, (Dayf Meited)
District Director
ce: TWC.- Civil Rights Division

Robhbi Craig
. 101 E. 15th Street, Rm. 144-T
Director of Human Resources Austin, TX 78778-0001

RAILROAD COMMISSION OF TEXAS
1701 N Congress Avenue
Austin, TX 78701

 

 
Randall Johnson
18803 Cove Mill Lane
Cypress, TX, 77433

Re: —_ Randall Johnson v. Railroad Commission of Texas
Charge No.: 460- 2018-00194

Dear Mr. Johnson:

You filed the above referenced charge of employment discrimination on October 21, 2017 and
raised an allegation under the Equal Pay Act (EPA). Under the EPA. a civil suit must be filed
within two years after the date of any alleged discriminatory act occurred or within three
years if the employer willfully violated the act. These time limits apply regardless of whether
the Commission has finished its investigation.

The Commission has concluded its investigation and we are informing you of the approaching
filing deadline. Your time for filing a civil action is quickly approaching. In order for you to file
suit before the expiration of the two-year statute of limitation, you would have to file on or about
October 21, 2019. Other factors or circumstances could affect this filing deadline. So please seek
legal counsel immediately, if you wish to pursue this matter any further. The Commission’s
decision to conclude the investigation does not indicate that your charge or the employer’s actions
were valid.

Enclosed, please find a signed DISMISSAL AND NOTICE OF RIGHT TO SUE. It appears
at this time, you have less than 240 days to file a private suit in federal or state court in order to
meet the two year statute of limitations. This concludes the EEOC’s investigative processing of
this charge.

Sincerel y; Digitally signed by Vernon M. Gardner Jr.

DN: cn=Vernon M, Gardner Jr, o=HDO, cu=EEOC,
Vernon M . Ga rd ner J r. email=Vemon.gardner@eeoc.gov, c=US
Date: 2019.02.21 11:33:11 O6'00"

 

Date Vernon M. Gardner Jr.
Federal Investigator
Pos

yy
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
INTAKE QUESTIONNAIRE

 

 

Please immediately complete the entire form and return it to the U.S. Equal Employment Opportunity Commission
("EEOC"). REMEMBER, a charge of employment discrimination must be filed within the time limits imposed by law,
generally within 180 days or in some places 300 days of the alleged discrimination. Upon receipt, this form will be
reviewed to determine EEOC coverage. Answer all questions as completely as possible, and attach additional pages if
needed to complete your response(s). If you do not know the answer to a question, answer by stating "not known."
If a question is not applicable, write "n/a."' Please Print.

 

 

 

1.‘ Personal Information

LastName: (Je husou First Name: Ke “ ef afl MI: £.

Street or Mailing Address: [ g & OF Cove Ai L er a Apt Or Unit #: A
City: Cy press County: Afaan.'s State: “Se Xe zp: QD4 3 3

 

 

 

CF

Phone Numbers: Home:( ) = Aone Aege Work:( 213.) €69- Loos

. fr .
Cell: (72 ) 249-3693 Best Email Address; Kehena £8 QTR, ee? (all low <4 Se)
Date of Birth: @/-2 € - (95 Sex: Male [X{ Female [[] Do You Have a Disability? []Yes []No

 

 

 

Please answer each of the next three questions. i. Are you Hispanic or Latino? []Yes  [X]No
ii, What is your Race? Please choose all that apply. | [_] American Indian or Alaska Native [-] Asian x White
["} Black or African American {_] Native Hawaiian or Other Pacific Islander

ili. What is your National Origin (country of origin or ancestry)? Ain er. 0G

 

Piease Provide The Name Of A Person We Can Contact If We Are Unable To Reach You:

 

 

 

 

Name: M/A. Relationship:
Address: City: State: Zip Code:
Home Phone: ( ) Other Phone: ( )

 

2. I believe that I was discriminated against by the following organization(s): (Check those that apply)
D4 Employer [/] Union [] Employment Agency [] Other (Please Specify)

 

Organization Contact Information (If the organization is an employer, provide the address where you actually worked. If you work
from home, check here L] and provide the address of the office to which you reported.) If more than one employer is involved, attach

 

 

 

 

 

 

additional sheets. ; . / .
Organization Name: We ilroad Comms Sien Cf Sexes CE ae OF
Address: Ie Seamicy Drive ok. 5E1 County: _ [hear fg |
City: Apes Tor State: 7X Zip: J7©6 € Phone: (2/3) &69-S¢€¢)

Type of Business: OF / § xy ¢ he Gut fe Te7s_ Job Location if different from Org. Address:

Human Resources Director or Owner Name: /?7.~ ‘2 Bina ca Phone: 77- BEP- Sec)

 

Number of Employees in the Organization at All Locations: Please Check (V) One
[_] Fewer Than 15 [] 15-100 []lot-200 [] 201-500 [kf More than 500

3. Your Employment Data (Complete as many items as you can) Are you a Federal Employee? [_|Yes [XINo

Date Hired: //~/P ~Dooek Job Title AtHire: Lug neeniy SHetesiusy 7] |
Pay Rate When Hired: bay ceo. 8S Ay v7» Last or Current Pay Rate: “F 3’, § Se, °° Lye .

Job Title at Time of Alleged Discrimination: W7 Sere Fay T 6 TL Date Quit/Discharged: _A/“AL

Name and Title of Immediate Supervisor: J) ere cto ARC Asus Tea 0, ‘ i. cleotl vey Le Le Jy: chen

\ .

Po det & Key

 

 

 
eae Cee Le, Fehact AkET ene! [Ke S452, par fy 4285 RSL 6, 7,12 4 ‘2 ? ge

If Job Applicant, Date You Applied for Job h, At Job Title Applied For WV Ls ra

 

4. What is the reason (basis) for your claim of employment discrimination?
FOR EXAMPLE, if you feel that you were treated worse than someone else because of race, you should check the box next to Race. If
you feel you were treated worse for several reasons, such as your sex, religion and national origin, you should check all that apply. If
you complained about discrimination, participated in someone else's complaint, or filed a charge of discrimination, and a negative
action was threatened or taken, you should check the box next to Retaliation.
LP sscthla Tams Gye
C]Race []Sex fd Age Bi Disability ((] National Origin [7] Religion [] Retaliation [Pregnancy [[j Color (typically a

difference in skin shade within the same race) ([] Genetic Information; choose which type(s) of genetic information is involved:

 

(Cli. genetic testing (J ii. family medical history [(] iii. genetic services (genetic services means counseling, education or testing)

 

If you checked color, religion or national origin, please specify: wW/SAA
If you checked genetic information, how did the employer obtain the genetic information? MA SAL.

 

 

Other reason (basis) for discrimination (Explain).

5. What happened to you that you believe was discriminatory? Include the date(s) of harm, the action(s), and the name(s) and

itle(s Li i . Please attach additional pages if needed.
(Example: 10/02/06 - Discharged by Mr. John Soto, Praduation Supervisor)

A) Date: __ a Action: Hn “ly Off. OT Lye You eee le pug
DS on7 in Fahy 2el] 7 of Shoe} ars pecs, Fao Ti KIO." pore \

Name and Title of Person(s) Responsible: //. Oye Level Masixse t hes 7 AZ Taw RAR cof [Xe J
B) Date: Action:

 

 

 

Name and Title of Person(s) Responsible: ye

od

 

6. Why do you believe these actions were discriminatory? Please attach additional | pages if needed.
thet “ioe ~ Bona Ann fol on, é 26% haga Then Me,
“7 Our
Thig 1S Gormy 6 Agency like, See a7 Fechyf LeZ-/,

7, What reason(s) were given to you for the acts you consider discriminatory? By whom? His or Her Job Title? —
7 Sfeke Only “Ce my Bectait L rete y" faye Fev hee whe

Veele etd Neon-Serageen fl excuses. See a7
& Bi % ; 4:

8. Describe who was in the same or similar situation as you and how they were treated. For example, who else applied for the
same job you did, who else had the same attendance record, or who else had the same performance? Provide the race, sex,
age, national origin, religion, or disability of these individuals, if known, and if it relates to your claim of discrimination. For
example, if your complaint alleges race discrimination, provide the race of each person; if it alleges sex discrimination, provide
the sex of each person; and so on. Use additional sheets if needed.

Of the persons in the same or similar situation as you, who was treated better than you?
A. Full Name e. i rigi igi isability | Job Title

Kuk W7 hive, Ce 26° iT
Audrey “ lene Lh ve, mele, 26°, 54 Png: ngeeny Sfetiales7

Description of Treatment ;
Send 2 36%, mete FAen Dh yg al
B. Full Name Race, sex, age, national origin, religion or disability

Deon: k Fes Ter White, Mule, 27? USA fog. meer Seciets 7 LH
Lhe “BAC as Chess-t Ee fay They Lahcv thal EDT» 20 Me Shea Zleathe (En 63)

Eyer “Thow gh Z he pad Wn: a “tha. and held The Sine a hey dee Par (foe.
Ds Similar We Sale.
£4.20 6 Ae.

 

 

Sp

 

 

 

 
 

 

Of the persons in the same or similar situation as you, who was treated worse than you?

 

 

 

 

A. Full Name Race, sex. age, national origin, religion or disability | Job Title
mt oot oh. ! Spo a ~
vi be iz a hfe Te : ly & fg f ies I ‘ Yy SA, % fey; L ¥40hel Ey Merri as der Pad lay7 ZZ
Description of Treatment 4) _, , .
bein bail’ 262% re TE luce Bien beg Then me.

 

 

 

 

Description of Treatment

 

Of the persons in the same or similar situation as you, who was treated the same as you?

A. Full Name C€, SCX, age, nati origin, religion or disability | Job Title

Sle a7 Fact L Ciel LP
Description of Treatment

 

 

 

B. Full. R ional origin. religi lisability [Job Titl

 

 

 

Description of Treatment

 

Answer questions 9-12 only if you are claiming discrimination based on disability. If not, skip to question 13. Please tell us if
you have more than one disability. Please add additional pages if needed.

9. Please check all that apply: Bf Yes, I have a disability
[-] I do not have a disability now but I did have one

[] No disability but the organization treats me as if I am disabled

10. What is the disability that you believe is the reason for the adverse action taken against you? Does this disability prevent
or limit you from doing anything? (e.g., lifting, en breathing, walking, caring f for yourself, working, etc.).

Les ny lage G7 rey Aave (7! ¢ ged a “tle » Tea prety chert and £ Leave
pea ofialy om Trek L2- iF ead burda by Saperivy becasre of: 7.

11. Do you use medications, medical equipment or anything else to lessen or eliminate the symptoms of your disability?

Yes [_] NobK

If “Yes,” what medication, medical equipment or other assistance do you use?

12. Did you ask your employer for any changes or assistance to do your job because of your disability?

Yes (XL, NoL]

If "YES", when did you ask? prec Ped ty aire vf, y,, How did you ask (verbally or in writing)? Verh lh, exit
ey v4

Who did you ask? (Provide full name and job title of person)

jen 9
4s fs ellen b-uy G-705$ mes y Kon Srme ly, aunts eres) fa ey Qin Aan of
IVI: Zen T De feclers Es) ery vee OTK er Che. <3 ver tI F
Describe the changes or assistance that you asked for: 7 Over wf Tyce 7

flocs “p7 my Conver in Toa: 7 Gi [ete Bo oe Sa: Lv ton ld Heng an { Oia org

Ve frm e ot Jig ee Pe - TA> ry €¢ UM“
How did your employer réofoads to ygur request? 7 fe 7 h« - iSe aw
Po- te fu f gy yn ?

Gay: 7AG Ye) bAZA PAC ay Ou? a-t “The Otte ce le G Lielé
(esiteen Where Dien on My ewer 497 fa Poyac2y) ¢ Ie7

fF Sof 6 Fi fl
AG

13. Are there any witnesses to the alleged discriminatory incidents? If yes, please identify them below and tell us what they
will say. (Please attach additional pages if needed to complete your response)

A. Full Name Job Title Address & Phone Number
7 fh pee Pt pe ol ooo
we we #7 lechb Lh b~4/ FACIL Sor dee hve

What do you believe this person will tell us?

 

 

 

 

 

B. Full Name Job Title Address & Phone Number

 

 

 

What do you believe this person will tell us?

 

14. Have you filed a charge previously in this matter with EEOC or another agency? Yes [| Nofx]

15. If you have filed a complaint with another agency, provide name of agency and date of filing:
‘
hit
16. Have you sought help about this situation from a union, an attorney, or any other source? Yes C] Nox]
Provide name of organization, name of person you spoke with and date of contact. Results, if any?

Please check one of the boxes below to tell us what you would like us to do with the information you are providing on this
questionnaire. If you would like to file a charge of job discrimination, you must do so either within 180 days from the day you knew
about the discrimination, or within 300 days from the day you knew about the discrimination if the employer is located in a place
where a state or local government agency enforces laws similar to the EEOC's laws. [f you do not file a charge of discrimination
within the time limits, you will lose your rights. If you would like more information before filing a charge or you have
concerns about EEOC's notifying the employer, union, or employment agency about your charge, you may wish to check Box
1. If you want to file a charge, you should check Box 2.

 

Box | Og I want to talk to an EEOC employee before deciding whether to file a charge. I understand that by checking this box, I
have not filed a charge with the EEOC. I also understand that I could lose my rights if I do not file a charge in time.

 

 

Box 2 I want to file a charge of discrimination, and I authorize the EEOC to look into the discrimination I described above. [
understand that the EEOC must give the employer, union, or employment agency that I accuse of discrimination

fx] information about the charge, including my name. | also understand that the EEOC can only accept charges of job

' — discrimination based on race, color, religion, sex, national origin, disability, age, genetic information, or retaliation for
opposing discrimination.

 

 

 
   
   

  

ene" a
“ -
at . . ae
- 7? : - ’ “
i Z “a
° ha oy

Signature

[0 09 ~ /?

Today's Date

PRIVACY ACT STATEMENT: This form is covered by the Privacy Act of 1974: Public Law 93-579. Authority for requesting personal data and the uses thereof are:

1. FORM NUMBER/TITLE/DATE. EEOC Intake Questionnaire (9/20/08).

2. AUTHORITY. 42 U.S.C. § 2000e-5(b), 29 U.S.C. § 211, 29 U.S.C. § 626. 42 U.S.C. 12117(a), 42 USC §2000ff-6.

3. PRINCIPAL PURPOSE. The purpose of this questionnaire is to solicit information about claims of employment discrimination, determine whether the EEOC has
jurisdiction over those claims, and provide charge filing counseling, as appropriate. Consistent with 29 CFR 1601.12(b) and 29 CFR 1626.8(c), this questionnaire
may serve as a charge if it meets the elements of a charge.

4. ROUTINE USES. EEOC may disclose information from this form to other state, jocal and federal agencies as appropriate or necessary to carry out the
Commission's functions, or if EEOC becomes aware of a civil or criminal law violation. EEOC may also disclose information to respondents in litigation, to
congressional offices in response to inquiries from parties to the charge, to disciplinary committees investigating complaints against attorneys representing the
parties to the charge, or to federal agencies inquiring about hiring or security clearance matters

5. WHETHER DISCLOSURE IS MANDATORY OR VOLUNTARY AND EFFECT ON INDIVIDUAL FOR NOT PROVIDING INFORMATION.
Providing of this information is voluntary but the failure to do so may hamper the Commission's investigation of a charge. It is not mandatory that this form be
used to provide the requested information.

fry: Ly oO £6 Abe

 
Additional responses: Randall Johnson EEOC Complaint
Pg, 2, #5;

Near the end of July 2017 I found out that younger more recently hired individuals, one male one female, in our
district office were receiving and had been receiving pay higher then mine and others in the same and/or similar
position. Their rate of pay was 15% to 37.5 % higher then those of us that are employees older then 40 years. These
younger individuals were hired fresh from college in their late twenties and with little or no relevant experience and
both were trained by longer term employees that are older then 40 years of age. I discovered the pay difference by
going to a website I’d learned about whereby by the Texas State Comptroilers Office provides state employees
salaries. I do not know if the higher pay started the day of hire or soon after or just how many years this has gone on.
These two younger employees were hired at our office under then District Director (DD) Charles Teaque and
Assistant Director (AD) Peter Fisher. Fisher is now our DD and Mr. Teaque is retired. Of course, all hiring, pay, and
promotions have to be authorized by our headquarters upper management and human resources in the Austin
District Office..

I spoke with our current DD Peter Fisher about this. Mr. Fosher at first denied it and then once I proved it he made
various excuses and did not acknowledge that the Federal Equal Pay Act (EPA) was being violated. I even brought
this up at a general office meeting at which members of human resources from Austin were there and none offered
to look into it or assist me in resolving this.

1 have also spoken with other district office employees who say the same thing is going on in there offices.
Unfortunately no one is willing to come forward due to the fear of retribution in the form of being fired. This has
happened many times over these types of situations as the Railroad Commission of Texas (RRC) the agency we
work for, has no issue with firing someone expecting they go away or if not then letting the lawyers decide their
fate.

The other elder employees like me say they will come forward if I do not get fired and that they will then testify and
go on record.

Also, in my case alone the fact that I’m partly deaf (having been born with a hearing impairment) may have played a
part in my being discriminated against.

Please note that it is possible that the RRC and maybe all Texas State Agencies have made a decision to pay older
employees less then younger new hires regardless of the laws. The incentive for them to do this is to prop up the
retirement fund. Older retirees being paid less draw lees when they retire. Younger new hires being paid more also
pay more into the retirement fund thereby keeping the find solvent for much longer. It is possible.

Pg. 2, #6;

This is a clear violation of the Equal Pay Act (EPA) younger twenty something new hires being paid 15% to 37.5%
more then older over 40 (most in their 60’s) employees. It worse that we older employees trained the new younger
employees teaching them, all they know. Even DD Peter Fisher doesn’t deny that fact.

Pg. 2, #7, DD Peter Fisher gave no good reason for the pay differences. He made excuses and denied the RRC was
violating the Federal EPA regulations and warned me not to pursue this.

Pg. 3, # 12;

Repeatedly over the last 9 years that ’'ve worked at this office I have asked the DDs and ADs Guy Grossman, Ron
Smelly, Gil Bujano, Charles Teaque and Peter Fisher (lots of change over 9 years) to let me know if I’m talking to
loud on the phone or in the office. Prior to Mr. Teaque and Fisher this was never a problem. When they became DD
and AD I was forcefully moved to a field position out of the office given the choice to be fired or take this position.
This was done against the written policy in the personnel manual. I later heard from other office employees it was
partly due to me being to loud in the office.

Pg. 4, #13;

It appears almost everyone in our District Office is aware of the pay violations and most know about my being deaf
and how it may have played a role regarding me. I know of some in other District Offices that will testify once the
see that I have not been fired for filing this, they will come forward.

For the management at the RRC as a whole, all upper management has to know as they have to approve all pay for
the local DD and AD to the Executive DD and Ad in Austin and human resources in Austin. I was told by one upper
level manager (no longer at the RRC) who will not ever come forward the following; four years ago when oil was
still $120.00 a barrel and the RRC could not get anyone to hire on (to much pay in the oil field) the decision was
made to pay higher salaries to get new blood on regardless that they were making more then current employees in
the same positions. I do not doubt this person but respect their wish to remain undisclosed. But, a simple (for the
EEOC) check through the Texas State Comptrollers office could verify this.

 

 

 
Additional Information:

Plaintiff
V.

Defendant

In Defendant’s Position Statement, their response to Plaintiffs EEOC ADEA and EPA
charges and noted therein by Plaintiff and EEOC, was that another female employee
also under the age of 40 years was being and had been paid more than Plaintiff for
five years. In this same document the Defendant purposely left out one an entire
group of employees pertinent to the EEOC charges and that were named in the EEOC
charges and which are in the same State of Texas Classification Plan that the RRC
must comply with.

On 09/01/2018 the Defendant willfully paid a male employee under the age of 40
years more salary than Plaintiff. The employee was fresh out of college and had no
relevant experience. The current RRC Director, Houston Office, agreed that
employee again was trained almost entirely by Plaintiff and was still learning from
Plaintiff. This was done while the EEOC investigation was still proceeding. The
Plaintiff provided the additional proof for the charge, which was noted and added to
the case file.

The current RRC Director, Houston Office, where Plaintiff has worked since
becoming employed by the RRC, has made derogatory and discriminatory
statements regarding older employees.

The current RRC Director, Houston Office, when asked to explain the discrepancy in
salaries, has repeatedly and falsely stated to Plaintiff and others that they are worth
the salary and were making the same salary once the truck provided by the RRC was
taken into account by Plaintiff and others. This would be true if the truck was used
only to go from home to work and back, which it is not, and not needed to perform
the required job functions.

There are no Relevant Other Factors such as education or experience to explain the
salary discrepancies. In each case the employees being paid higher salaries than
Plaintiff were under 40 years of age (most in their late 20's), fresh out of college
with B. S. degrees and each had little or no relevant work experience for the jobs
they were hired to do. Except for the other female employee noted earlier from a

different office each was trained almost solely by Plaintiff.
we 48 af)
$- 219

 
